Judgment, Supreme Court, New York County (Frank J. Blangiardo, J.), rendered March 17, 1986, convicting defendant, after a jury trial, of robbery in the first and second degrees (Penal Law §§ 160.15, 160.10) and sentencing him to concurrent, indeterminate terms of imprisonment of from 4lA to 9 years and 3 to 6 years, respectively, unanimously affirmed.
In the early morning hours of October 18, 1985, defendant and an accomplice, Edwin Santana, sprayed Gregory Hill with a Mace-like substance and took $20 from him at knifepoint. Hill reported the robbery to the police, who apprehended defendant and Santana two blocks from the scene, and within minutes of the incident. A knife was recovered from defendant’s waistband. *263On appeal, defendant claims that he was deprived of his right to counsel when the trial court instructed the jury, on more than one occasion, to disregard the personal opinions and theories of the attorneys, as expressed during summations. While such comments are not proper (see, People v Reina, 94 AD2d 727), defendant did not preserve the claim for appellate review by timely objection (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641) and we decline to reach it in the interest of justice. Concur—Murphy, P. J., Carro, Milonas, Kassal and Wallach, JJ.